People v Garcia (2014 NY Slip Op 06893)
People v Garcia
2014 NY Slip Op 06893
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Friedman, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


2716/12 13183 408/12 13182

[*1] The People of the State of New York, Respondent, —
vAlex Garcia, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.
Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Judith Lieb, J.), rendered on or about June 14, 2013,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: OCTOBER 14, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.